SAN LOTUS HOLDING INC. Annual Meeting of Stockholders June 1, 2015 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders To Be Held on June 1, 2015 SAN LOTUS HOLDING INC. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned, revoking all prior proxies, hereby appoints Chen, Tseng Chih Ying and Chen, Li Hsing or either of them, with full power of substitution, as proxy to represent and vote all shares of Common Stock, par value $1 per share, of San Lotus Holding Inc. (the "Company"), which the undersigned will be entitled to vote if personally present at the Annual Meeting of the Stockholders of the Company to be held on June 1, 2015, at 3:00 p.m. (Taiwan Time) at the offices at No. 185 Kewang Rd, Longtan Township, Taoyuan City 325, Taiwan (R.O.C). upon matters set forth in the Notice of Annual Meeting of Stockholders and Proxy Statement dated May 7, 2015 a copy of which has been received by the undersigned. Each share of Common Stock is entitled to one vote. The proxies are further authorized to vote, in their discretion, upon such other business as may properly come before the meeting. This proxy, when properly executed, will be voted as directed. If no direction is made, the proxy shall be voted for : the ratification of the Annual Report on Form 10-K of Company for the year ended on December 31, 2014; the election of Chen, Li-Hsing; Yu, Chien-Yang; and Chen, Kuan-Yu, our nominees for Class I directors; the election of Kwong, Edwin ; Chen, Chuan-Chung ; Chang, Fong-Bing; and Lai, Chia-Ling , our nominees for Class II directors; the appointment of WLCC Accountancy Corp. as our independent registered public accounting firm for the fiscal year as of December 31, 2015 and fiscal quarters during 2015; and in the case of other matters that legally come before the meeting, as said attorney(s) may deem advisable. Please check here if you plan to attend the annual meeting of Stockholders on June 1, 2015 at 3:00 p.m. ( Taiwan Local Time) at the offices at No. 185 Kewang Rd, Longtan Township, Taoyuan City 325, Taiwan (R.O.C). □ (Continued and to be signed on Reverse Side) VOTE BY MAIL Mark, sign and date your proxy card and return it in the envelope we have provided. VOTE IN PERSON If you would like to vote in person, please attend the Annual Meeting to be held at the offices at No. 185 Kewang Rd, Longtan Township, Taoyuan City 325, Taiwan (R.O.C). Please Vote, Sign, Date and Return Promptly in the Enclosed Envelope. Annual Meeting Proxy Card- Common Stock DETACH PROXY CARD HERE TO VOTE BY MAIL Ratification of the Annual Report on Form 10-K of Company for the year ended on December 31, 2014 [ ] VOTE FOR[ ] VOTE AGAINST[ ] ABSTAIN Election of Class I Directors: [ ] FOR ALL NOMINEES LISTED BELOW[ ] WITHOLD AUTHORITY TO VOTE FOR[ ] ABSTAIN INSTRUCTION : TO WITHOLD AUTHORITY TO VOTE FOR ONE OR MORE INDIVIDUAL NOMINEES STRIKE A LINE THROUGH THE NOMINEES' NAMES BELOW: Chen, Li-Hsing Yu, Chien-Yang Chen, Kuan-Yu Election of Class II Directors: [ ] FOR ALL NOMINEES LISTED BELOW[ ] WITHOLD AUTHORITY TO VOTE FOR[ ] ABSTAIN INSTRUCTION : TO WITHOLD AUTHORITY TO VOTE FOR ONE OR MORE INDIVIDUAL NOMINEES STRIKE A LINE THROUGH THE NOMINEES' NAMES BELOW: Kwong, Edwin Chen, Chuan-Chung Chang, Fong-Bing Lai, Chia-Ling Ratification of the appointment of WLCC Accountancy Corp. as our independent registered public accounting firm for the fiscal year as of December 31, 2015 and fiscal quarters during 2015 [ ] VOTE FOR[ ] VOTE AGAINST[ ] ABSTAIN Date Signature Signature, if held jointly Note: This proxy must be signed exactly as the name appears hereon. When shares are held jointly, each holder should sign. When signing as executor, administrator, attorney, trustee or guardian, please give full title as such. If the signer is a corporation, please sign full corporate name by a duly authorized officer, giving full title as such. If signer is a partnership, please sign in partnership name by an authorized person. To change the address on your account, please check the box □ at right and indicate your new address.
